Dissenting Opinion by
Mr. Justice Roberts:
I must respectfully dissent from the majority’s decision for two reasons: (1) the plaintiff was injured when the school district was performing a proprietary *408function, and therefore the school district is not immune from liability; (2) the doctrine of governmental immunity should be discarded.
In Morris v. Mt. Lebanon Twp. Sch. Dist., 393 Pa. 633, 637-38, 144 A. 2d 737, 739 (1958), this Court stated: “[T]he concept of proprietary functions has been viewed ‘liberally’ and exceptions to the rule of non-liability for the conduct of governmental functions have been created because of judicial recognition that the losses caused by the torts of public employees should properly be treated, as in other cases of vicarious liability, as a cost of government administration. . . .
“In general ... it has been said that if a given activity is one which a local governmental unit is not statutorily required to perform, or if it may also be carried on by private enterprise, or if it is used as a means of raising revenue, the function is proprietary.” (emphasis added) (citations omitted)
There is no doubt that the school district was not statutorily required to hold an open house so that people might see the new school. Thus I would hold that this type of public-relations activity is a proprietary function, particularly in view of our past decision dictating that we liberally construe the concept of proprietary function. See Hill v. Allentown Housing Authority, 373 Pa. 92, 95 A. 2d 519 (1953) (held: housing authority exercising proprietary function in maintaining dump for tenants); Honaman v. Philadelphia, 322 Pa. 535, 185 Atl. 750 (1936) (held: city exercising proprietary function in maintaining parks for citizens); Reichvalder v. Borough of Taylor, 322 Pa. 72, 185 Atl. 270 (1936) (held: child injured while playing on borough machine used to scrape roads may recover because borough’s activity not governmental).
In addition, I continue to adhere to my previously expressed view that governmental immunity can and should be abolished by this Court. See Laughner v. *409Allegheny County, 436 Pa. 572, 261 A. 2d 607 (1970) (dissenting opinion); Harker v. D. & H. Building Wreckers, Inc., 429 Pa. 655, 241 A. 2d 73 (1968) (dissenting opinion); Husser v. Pittsburgh School District, 425 Pa. 249, 251, 228 A. 2d 910, 912 (1967) (concurring and dissenting opinion) ; Dillon v. York City School District, 422 Pa. 103, 109, 220 A. 2d 896, 899 (1966) (dissenting opinion); Graysneck v. Heard, 422 Pa. 111, 114, 220 A. 2d 893, 894 (1966) (dissenting opinion). Since once again this Court refuses to alter this antique judge-made immunity, which is utterly out of keeping with modern American concepto of justice, I must dissent.